DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
1.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinrichs et al. (U.S. PG Pub No.: 2001/0044860 A1), hereinafter referred to as Hinrichs et al. ‘860.

Regarding claim 1, Hinrichs et al. ‘860 disclose a heating, ventilating and/or air-conditioning system for a motor vehicle {see ¶ [0018]}, comprising: a control device (24) {see ¶¶ [0024] and [0035]}; at least one functional component (32){see ¶ [0034]}; and at least one driver device (16) which is physically separated from the control device and from the at least one functional component, wherein the control device is connected to the at least one driver device in 

Regarding claim 2, Hinrichs et al. ‘860 disclose the heating, ventilating and/or air-conditioning system for the motor vehicle according to claim 1, wherein the functional component has only one power connection as interface, which is connected electrically to the driver by a cable (38) {see ¶ [0035]}.  

Regarding claim 3, Hinrichs et al. ‘860 disclose the heating, ventilating and/or air-conditioning system for the motor vehicle according to claim 1, wherein the functional component is an actuator for actuating a flap (32) of the heating, ventilating and/or air-conditioning system and/or an actuator for a fan of the heating, ventilating and/or air-conditioning system {see ¶¶ [0015], [0018], [0025], [0029] and [0034]}.  

Regarding claim 4, Hinrichs et al. ‘860 disclose the heating, ventilating and/or air-conditioning system for the motor vehicle according to claim 1, wherein the functional component is a measuring probe of the heating, ventilating and/or air-conditioning system {see ¶ [0029]}.  

Regarding claim 6, Hinrichs et al. ‘860 disclose the heating, ventilating and/or air-conditioning system for the motor vehicle according to claim 1, wherein the driver device has a control unit (30), which is connected to the bus system and which controls the at least one driver (28) {as shown in Fig. 2: ¶ [0035]}.  

Regarding claim 7, Hinrichs et al. ‘860 disclose the heating, ventilating and/or air-conditioning system for the motor vehicle according to claim 6, wherein the control unit is configured to control the drivers in a coordinated manner so that the drivers coordinate the functional components to operate them simultaneously {as shown in Fig. 2: ¶¶ [0025], [0029] and  [0035]}.  
Regarding claim 8, Hinrichs et al. ‘860 disclose the heating, ventilating and/or air-conditioning system for the motor vehicle according to claim 1, wherein the distance between the control device (24) and the driver device (28) is greater than the distance between the driver device and the functional component (32) {as shown in Fig. 2}.  

Regarding claim 13 Hinrichs et al. ‘860 disclose the heating, ventilating and/or air-conditioning system for the motor vehicle according to claim 1, further comprising: multiple driver devices (16, 22), which are connected to the control device (24) and to one another in terms of information technology via the bus system (26) {as shown in Fig. 2: ¶ [0024]}.  

Regarding claim 14 Hinrichs et al. ‘860 disclose the heating, ventilating and/or air-conditioning system for the motor vehicle according to claim 1, further comprising a sensor and/or an actuator (28) with its own controller and driver, which is connected to the control device and the at least one driver device via the bus system (26){as shown in Fig. 2: ¶¶ [0025], [0029], [0032], [0035]}.  

Regarding claim 15, Hinrichs et al. ‘860 disclose a heating, ventilating and/or air-conditioning system for a motor vehicle {see ¶ [0018]}, comprising: a control device (24) {see ¶¶ [0024] and [0035]}; at least one driverless functional component (32) {see ¶¶ [0025] and [0035]}; and at least one driver device (16) which is physically separated from the control device and from the at least one driverless functional component, wherein the control device is connected to the at least one driver device in terms of information technology by means of a bus system (26), the control device being configured to transmit control signals to the at least one driver device via the bus system, and the driver device comprising at least one driver (28) to operate the at least one driverless functional component (32), in response to receiving the control signals from the control device {as shown in Fig. 2: see ¶¶ [0024-0025], [0029], [0032-0035]}. 

Regarding claim 16 Hinrichs et al. ‘860 disclose the heating, ventilating and/or air-conditioning system for the motor vehicle according to claim 1, Hinrichs et al. ‘860 disclose wherein the at least one driver device (16) chronologically operates a plurality of functional components one after another {see ¶¶ [0002] and [0029]}.
Claim Rejections - 35 USC § 103
2.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hinrichs et al. ‘860, in view of Kobayashi (U.S. Patent No.: 4,730,662), hereinafter referred to as Kobayashi ‘662.
 
Regarding claim 5 Hinrichs et al. ‘860 disclose the heating, ventilating and/or air-conditioning system for the motor vehicle according to claim 1, except the limitation of wherein the control device has a man-machine interface.
Kobayashi ‘662 teaches: the concept of the control device (56)  has a man-machine interface (202) {as shown in Fig. 5: Col 6, lines 54-55}.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Hinrichs et al. ‘860 in view of Kobayashi ‘662 to obtain the invention as specified in claim 5.

Regarding claim 9, Hinrichs et al. ‘860 disclose the heating, ventilating and/or air-conditioning system for the motor vehicle according to claim 1, except the limitations wherein the heating, ventilating and/or air-conditioning system has multiple functional components, which are connected to the driver device.  
Kobayashi ‘662 teaches: the concept of HVAC system has multiple functional components (88, 92, and 94), which are connected to the driver device (66) {see Fig. 3: Col 5, lines 16-25}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hinrichs et al. ‘860 driver device by the driver device of Kobayashi ‘662, in order to facilitate the control of multiple functional component {Kobayashi ‘662 – Col 5, lines 16-25}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Hinrichs et al. ‘860 in view of Kobayashi ‘662 to obtain the invention as specified in claim 9.

Regarding claim 10, the combination of Hinrichs et al. ‘860 and Kobayashi ‘662 disclose and teach the heating, ventilating and/or air-conditioning system for the motor vehicle according to claim 9, Hinrichs et al. ‘860 as modified by Kobayashi ‘662 further discloses the limitations wherein at least two functional components (88, 92) are connected to the same driver (66), which operates both the functional components {as shown in Fig. 3: Col 5, lines 16-25}. 
 
Regarding claim 11, the combination of Hinrichs et al. ‘860 and Kobayashi ‘662 disclose and teach the heating, ventilating and/or air-conditioning system for the motor vehicle according to claim 10, Hinrichs et al. ‘860 as modified by Kobayashi ‘662 further discloses the limitations wherein the driver is configured to operate the at least two functional components chronologically one after another {as shown in Fig. 3: Col 4, lines 45-68}.  

Regarding claim 12, the combination of Hinrichs et al. ‘860 and Kobayashi ‘662 disclose and teach the heating, ventilating and/or air-conditioning system for the motor vehicle according to claim 9, Hinrichs et al. ‘860 as modified by Kobayashi ‘662 further discloses the limitations wherein the driver device has multiple drivers for functional components {as shown in Fig. 3: Col 4, lines 45-68}.  

Response to Arguments
3.     Applicant's arguments filed 05/28/2021 and with respect to the reference of Huhn have been considered but are moot since this reference is no longer being relied upon.

Conclusion

4.     Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
06/04/2021